DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 November 2019 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, 15, and 17,
The primary reason for allowance for these claims is the inclusion of the limitations of an aqueous-based inkjet ink for a thermal inkjet printhead / an inkjet printing system comprising an aqueous-based inkjet ink / a method of printing from a thermal inkjet printhead comprising the steps of supplying an aqueous-based inkjet ink / an ink set for an inkjet printer having one or more printheads, the ink comprising: 
a pigment; 
2 to 90 ppm ammonium ions; 
wherein the ink has a pH in the range of 8 to 9.5.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
Regarding claims 2-8, 10-14, 16, and 18-20,
	These claims are allowable due to their dependency on one of the claims above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tyvoll et al. (US 2016/0137861) discloses an inkjet ink for improving printhead lifetimes includes: an aqueous-based ink vehicle; a colorant; an anti-kogation additive; and an anti-corrosion additive, wherein the ink vehicle may comprise pH adjusters and/or surface-active agents like an ammonium salt [Abstract; paragraphs 0084 and 0091.]
Fielder et al. (US 2012/0287207) discloses an inkjet printer including: an inkjet printhead; and an ink reservoir containing ink which is in fluid communication with said printhead, wherein the ink includes: water; a dye; and a metal additive for minimizing corrosion of the exposed structure; and has an alkaline pH in the range of 7.5 to 9.5, or optionally in the range of 8 to 9 [Abstract and paragraph 0034.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853